DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the adjustment" in line 2.  There is insufficient antecedent basis for this limitation in the claim (is it intended to refer to a presumed adjustment carried out by the “seat adjustment system?”).  It is further unclear to what “the actuation of which” in lines 3-4 refers to; is it an actuation of the operating element?  The claim recites a relay “provided downstream of the switch to the motor.”  Is this intended to require a motor-switch-relay sequence?  Perhaps “downstream of the switch relative to the motor would clarify.  Claim 10 recites the limitation "the non-energized state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Further, the claim recites “an operating element” in line 8.  Is this intended to be one of the “at least one operating element[s]” previously recited?
Claim 11 recites the limitation "the operating element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim (at least if “at least one operating element” is intended).  Claim 11 recites the limitation "the load-switching switches" and “the switches” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Moreover it is unclear what a “closing circuit” might constitute or how it would generate a signal as claimed.  
Claim 17 recites the limitation "the adjustment functions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as only one function (“at least one adjustment function”) has been positively recited.  Further, the claim recites “a relay;” it is unclear how this relates to the relay previously recited.
Claims 11-17 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al. (JP H0615313 as provided by Applicant).
Regarding claim 10, Nagaoka discloses a seat adjustment system for a seat of a motor vehicle, comprising: at least one motor (17) driving the adjustment and at least one operating element (at/associated with 18; alternatively at/associated with 19), which can be actuated by an operator, for at least one adjustment function, and the actuation of which closes a switch (of 18; or alternatively of 19) provided in a line from the motor associated with the adjustment function to a power supply (of the vehicle), wherein a relay (20) is provided downstream of the switch to the motor in the line, said relay being open in the non-energized state, and the seat adjustment system has a control unit (including 21 for instance) which is designed to close the relay when an operating element is actuated and there is no collision signal indicating a collision of the motor vehicle and leaves the relay open at least temporarily if there is a collision signal when an operating element is actuated (this is the general manner of operation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka in view of Kawato et al. (US Patent Number 7031814).  Nagaoka discloses a system as explained above including mechanically coupled switches and multiple actuation, but may not clearly disclose the details of the control unit as claimed.  Wide variation in control structure is well-known as shown by Kawato who discloses a related device including control unit detection of closing circuits, microchips (at least inherent based on the arrangement), the closing of relays with multiple actuation related to a collision signal (see at least the first full paragraph of column 5, etc.), and adjustment functions comprising a backrest tilting function and a longitudinal adjustment function (see Figure 2, etc.), wherein a relay is associated only with the motors associated with said adjustment functions (at least as best understood).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a control unit and arrangement as taught by Kawato in Nagaoka’s device because this could provide greater control over the seat functions to improve user safety and security.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka in view of Sugiyama (US Patent Application Publication Number 2018/0022235).  Nagaoka discloses a system as explained above but does not disclose time-based control of the operation.  Such operation is well-known as shown by Sugiyama who discloses a related device including seat adjustment control units designed to open relays and/or switches when an operating element is actuated beyond a predetermined period of time (see at least paragraph 159).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a control arrangement as taught by Sugiyama in Nagaoka’s device because this could provide greater control over the seat functions to improve user safety and security.  Note further that even if Sugiyama does not explicitly describe particular maximum time durations or cyclical checks, as such changes (duration and repetition) require only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the functions as claimed to further improve user safety and security.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636